UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 22, 2009 LAREDO OIL, INC.(Exact name of registrant as specified in its charter) Delaware 333-153168 N/A (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 580 Highway 535Big Horn, WY 82833(Address of principal executive offices) (Zip code) (307) 673-5033(Registrant’s telephone number, including area code) Copies to:Gregory Sichenzia, Esq.Sichenzia Ross Friedman Ference LLP61 Broadway, 32nd FloorNew York, New York 10006Phone: (212) 930-9700Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the
